Name: 2009/104/EC: Commission Decision of 21 November 2008 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Chile concerning amendments to Appendix V of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part
 Type: Decision
 Subject Matter: beverages and sugar;  America;  regions and regional policy;  European construction;  international trade
 Date Published: 2009-02-06

 6.2.2009 EN Official Journal of the European Union L 37/8 COMMISSION DECISION of 21 November 2008 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Chile concerning amendments to Appendix V of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (2009/104/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2002/979/EC of 18 November 2002 on the signature and provisional application of certain provisions of an Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (1), and in particular Article 5(1) thereof, Whereas: (1) New oenological practices authorised in the Community were notified to the Republic of Chile on 11 October 2006 in accordance with Article 18 of the Agreement on Trade in Wines of the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (hereinafter referred to as the Agreement on Trade in Wines). (2) Taking account of the conclusions of the third EU-Chile Joint Committee of the Agreement on Trade in Wines that was held in Santiago de Chile on 10 January 2008, it is necessary to amend Appendix V of the Agreement on Trade in Wines in order to add new oenological practices authorised in the Community. (3) The Community and the Republic of Chile have therefore negotiated, in accordance with Article 29(2) of the Agreement on Trade in Wines, an agreement in the form of an Exchange of Letters to amend its Appendix V. (4) The Exchange of Letters should therefore be approved. (5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Chile amending Appendix V of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The Commissioner of Agriculture and Rural Development is hereby authorised to sign the Exchange of Letters in order to bind the Community. Done at Brussels, 21 November 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 352, 30.12.2002, p. 1.